DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a 371 of PCT/KR2018/002280 filed 02/23/2018 which claims foreign priority to Korean Application No. 10-2018-0021197 filed 02/22/2018 and Korean Application No. 10-2017-0024998 filed 02/24/2017.

Status of the claims
Claims 1-16 are pending.

Species
This application contains claims directed to the more than one patentably distinct species of the
generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
The prior art of Kuslich et al. (WO2011/127219) teach a method of diagnosing ovarian cancer that comprises assessing content of vesicle/exosomes of a human subject having ovarian cancer (see Kuslich et al., pg 56, para [00298], pg 83-84, [00426]-[00429], pg 151, para [00875] and pg 165-166, para [00937]–[00939]) and teach a biomarker mutation for ovarian cancer that can be assessed from the vesicle(s) includes, but is not limited to VEGFR2, VEGFA, ERCC1, ER, TOPO1, TOP2A, AR, PTEN, HER2/neu, CD24 or EGFR, or any and all of the disclosed miRNA markers for ovarian cancer (Kuslich et al., pg 83-84, [00426]-[00429]).
Kuslich et al. teach step (c) comparing content of the extracellular vesicles derived from the subject sample (see Figs.4a-4b, pg 16/239 and pg 17/239 of the Drawings).


(a1) extracting DNA from bacteria-derived extracellular vesicle obtained from an ovarian cancer subject (the instant bacterial-derived sample) and extracting DNA from human-derived extracellular vesicles of an ovarian cancer subject (the instant subject-derived sample); or
(a2) extracting DNA from bacteria-derived extracellular vesicles from normal individual and extracting DNA from bacteria-derived extracellular vesicles from ovarian cancer subject.

Kuslich et al. do not teach (b) performing a PCR reaction on extracted DNAs using primers comprising SEQ ID NOS: 1-2.

Kuslich et al. do not teach (c) comparing the content of extracellular vesicles of steps (a1) or (a2), above through sequencing of a product of the PCR.

The prior art of Yoo et al. (2016, Experimental & molecular medicine, 48(2), e208 pp. 1-8) teach a method that comprises the steps of: 
(a) extracting DNA from extracellular vesicles isolated from a subject sample (see abstract, wherein Yoo et al. teach extraction of DNA from extracellular vesicles (EV) in the urine of pregnant and non-pregnant women and pg 2, right col, section entitled “EV isolation and DNA extraction from human urine samples”); 
(b) performing polymerase chain reaction (PCR) on the extracted DNA using a pair of 16S rDNA primers, 27F and 518R (see abstract, wherein Yoo et al. teach amplification of the V1-V3 region of the 16S rDNA and see pg 2, right col, “Emulsion-based PCR for metagenomics sequencing”);
(c) comparing the content of bacteria-derived extracellular vesicles of the subject sample with that of a normal individual-derived sample through sequencing of a product of the PCR (see abstract and pg 3, sections entitled “Selection of 16 rRNAs and taxonomic assignments” and pg 3-5, “Differences in bacteria-derived EVs in urine by pregnancy status”, wherein Yoo et al. teach the 454 pyrosequencing of 16S rDNA amplicon and the comparison of the amount of various identified bacterial sequences so as to determine which bacterial species are enriched or are dominant or depleted in the vesicles of pregnant women and the vesicles of non-pregnant controls; see also pg 5, Table 2 and pg 5-6, section entitled “Compositional difference of bacteria-derived EVs in the urine from pregnant women who underwent normal vs preterm pregnancy”).
Yoo et al. observed differences in the relative abundances of different bacteria sp. in the urine of pregnant vs. non-pregnant women via metagenomic analysis of the 16S rRNA amplicon sequences of the exosomes/vesicles content derived from the urine of pregnant v. non-pregnant women.

Yoo et al. do not teach providing information for ovarian cancer diagnosis or diagnosing ovarian cancer. Yoo et al. do not teach (b) a PCR reaction on extracted DNA using primers comprising SEQ ID NOS: 1-2.

Idahl et al. teach an association of chlamydia HSP60-1 IgG antibodies with high-grade ovarian epithelial carcinoma, an M. genitalium IgG antibodies with borderline ovarian tumors (pg 1, Objective).

	Gosiewski et al. (WO2017/009693A1, published Jan 19, 2017) teach a method of providing a pair of primers that enable amplification of the 16S DNA region for microbiological analysis of bacterial profiles in samples (see abstract and pg 7, wherein Gosiewski et al. teach a nested PCR that provides a first set of primer pair F and R for an amplification I and for amplification II, the instant SEQ ID Nos. 1-2).
Gosiewski et al. teach sequencing so as to determine the relative abundances of one or multiple microbial taxa in a sample from a subject (pg 13, all para and Fig. 1 which presents quantitative composition of bacterial DNA at the level of bacteria phyla in the control and patient group).

It would have been obvious to the ordinary skilled artisan at the effective filing date of the invention to modify the method of diagnosing ovarian cancer comprising the assessing of DNA extracted from extracellular vesicles found in a patient sample as taught by Kuslich et al. by providing an alternative primer pair of Gosiewski et as a substitute equivalent to the primer pair taught by Kuslich et al. so as to obtain 16S rDNA amplicons of extracted DNA of the exosomes/vesicles for which a metagenomic analysis of the 16S rDNA amplicons would be performed in a manner as taught by Gosewski et al. and/or Yoo et al.
Yoo et al. and Gosiewski et al. teach screening the 16S rDNA content of exosomes/vesicles of a subject’s sample so as to establish an association between the microbiome present or absent in distinct subject samples. Gosewski et al. and/or Yoo et al. teach the conventional metagenomic analysis for indicating dybiosis associated with the presence of a disease. Idahl et al. suggests dybiosis of a few distinct microbes (M. genitalium and chlamydia) may be associated with the severity of ovarian cancer. 
Gosiewski et al. particularly  teach the instant SEQ ID Nos. 1-2 to amplify a region of 16S rDNA in a normal patient sample  (control sample) and a patient having disease and to further perform an amplicon sequencing/ metagenomics profiling in a manner as taught by Yoo et al. so as to compare the amount of individual sequences of one or multiple microbial taxa present in the sample(s) so as to determine relative abundances/relative sequence reads of one or multiple microbial taxa; or as to determine altered abundances of one or multiple microbial taxa in a control sample to a sample of a patient having or suspected of having ovarian cancer. 
In view of all the teachings as noted above, it would have been prima facie obvious to the ordinary skilled artisan to obtain information for and/to diagnose ovarian cancer by profiling extracted 16S rDNA of extracellular vesicles in patient and control samples to determine microbiome dysbiosis between ovarian patients and healthy control subjects.
Further in view of the above, the claims lack a special technical feature linking them over the art, and a lack of unity of invention requirement is proper.

Claims 1, 7 and 15 are generic.

A different search and analysis is required for a method of providing information for ovarian cancer diagnosis; or a method for diagnosing ovarian cancer comprising comparing an increase or decrease of the sequence(s) representing the composition of species A, B, C, D, E or F as disclosed below  that are extracted from bacteria-derived extracellular vesicles of patient sample(s).

The species A, B, C, D, E, F or G as disclosed below are independent or distinct and are not obvious variants of each other based on the current record. 

Applicant is required to elect one choice from species A
species A
(1) The methods of claims 1-8 (providing information);
(2) The methods of claims 9-16 (diagnosing ovarian cancer).

 (3) Further, 
If Applicant elects species A1 or A2: 
then a Species (B) election of one phylum choice or a single phyla composition to be searched and examined is also required.
a Species (C) election of one class choice or a single class composition to be searched and examined is also required.
a Species (D) election of one order choice or a single order composition to be searched and examined is also required.
a Species (E) election of one family choice or a single family composition to be searched and examined is also required.
a Species (F) election of one genus choice or a single genus composition to be searched and examined is also required.
a Species (G) election of one sample type is also required.

species B: (claim 2 or claim 10)
Please elect one PHYLUM choice from claim 2 or claim 10 (i.e. select one choice from the phylum Tenericutes, the phylum Deferribacteres, the phylum Fusobacteria, the phylum Armatimonadetes, the phylum SR1, the phylum Gemmatimonadetes, or the phylum TM6); or 
alternatively elect a single phyla composition.

species C: (claim 3 or claim 11) 
Please elect one CLASS choice from claim 3 or claim 11 (i.e. one choice from class Erysipelotrichi, the class Alphaproteobacteria, the class Coriobacteriia, the class Flavobacteriia, the class Oscillatoriophycideae, the class Deltaproteobacteria, the class Mollicutes, the class Deferribacteres, the class Fusobacteriia, the class Fimbriimonadia, the class Chloroplast, the class Gammaproteobacteria, the class Betaproteobacteria, the class  Bacilli, the class Acidimicrobiia, the class 4C0d-2, the class Gemmatimonadetes, the class ML635J-21, and the class SJA-4); or 
alternatively elect a single Class composition.

species D: (claim 4 or claim 12)
Please elect one ORDER choice from claim 4 or claim 12 (i.e. one choice from the order Erysipelotrichales, the order Rhizobiales, the order Caulobacterales, the order Pseudomonadales, the order Coriobacteriales, the order Flavobacteriales, the order YS2, the order Chroococcales, the order CW040, the order Desulfovibrionales, the order Desulfuromonadales, the order Desulfobacterales, the order Gallionellales, the order Cardiobacteriales, the order Stramenopiles, the order Marinicellales, the order Halanaerobiales, the order RF39, the order Deferribacterales, the order Pirellulales, the order Fusobacteriales, the order Fimbriimonadales, the order Streptophyta, the order Turicibacterales, the order Burkholderiales, the order Sphingomonadales, the order Myxococcales, the order Thermales, the order Bacillales, the order Acidimicrobiales, the order Oceanospirillales, the order Legionellales, the order iii1-15, the order EW055, the order Gemmatimonadales, the order Rhodocyclales, the order MLE1-12, the order Methylophilales, and the order Ellin6067); or 
alternatively elect a single order composition.

species E: (claim 5 or claim 13)
Please elect one FAMILY choice from claim 5 or claim 13 (i.e. one choice from Rhizobiaceae, the family Bradyrhizobiaceae, the family Peptostreptococcaceae, the family Oxalobacteraceae, the family FErysipelotrichaceae, the family Pseudomonadaceae, the family Caulobacteraceae, the family Methylobacteriaceae, the family Paraprevotellaceae, the family /usobacteriaceae, the family Planococcaceae, the family Burkholderiaceae, the family Aerococcaceae, the family Lactobacillaceae, the family Coriobacteriaceae, the family Weeksellaceae, the family Xenococcaceae, the family F16, the family Desulfovibrionaceae, the family $24-7, the family Cardiobacteriaceae, the family Acidobacteriaceae, the family Prevotellaceae, the family Leptotrichiaceae, the family Christensenellaceae, the family Barnesiellaceae, the family Fimbriimonadaceae, the family Mogibacteriaceae, the family Pseudonocardiaceae, the family Leuconostocaceae, the family Moraxellaceae, the family Sphingomonadaceae, the family Nocardioidaceae, the family Nocardiopsaceae, the family Rhodocyclaceae, the family Hubacteriaceae, the family Comamonadaceae, the family Methylophilaceae, and the family Coxiellaceae); or 
alternatively elect a single family composition.

species F: (claim 6 or claim 14) 
Please elect one GENUS choice from claim 6 or claim 14 (i.e. one choice from Morganella, the genus HAydrogenophilus, the genus Cupriavidus, the genus Eubacterium, the genus Catenibacterium, the genus Micrococcus, the genus Coprococcus, the genus Faecalibacterium, the genus Blautia, the genus Serratia, the genus Citrobacter, the genus Collinsella, the genus Rhizobium, the genus Exiguobacterium, the genus Ralstonia, the genus Cellulomonas, the genus Sporosarcina, the genus Proteus, the genus Leptotrichia, the genus SMBS3, the genus Prevotella, the genus Oribacterium, the genus Pediococcus, the genus Paraprevotella, the genus Methylobacterium, the genus Mucispirillum, the genus Parabacteroides, the genus Collinsella, the genus Anaerostipes, the genus Pseudomonas, the genus Butyricimonas, the genus  Fusobacterium, the genus Weissella, the genus Dialister, the genus Actinomyces, the genus Odoribacter, the genus Sphingomonas, the genus Bacteroides, the genus Turicibacter, the genus Enterococcus, the genus Dorea, the genus Lactobacillus, the genus Erwinia, the genus Staphylococcus, the genus Halomonas, the genus Sphingobium, the genus Gordonia, the genus Adlercreutzia, the genus Brevibacillus, the genus Aerococcus, the genus Salinicoccus, the genus Jeotgalicoccus, the genus Desulfovibrio, the genus Burkholderia, the genus Novosphingobium, the genus Comamonas, the genus Cloacibacterium, the genus Dechloromonas, the genus Thermomonas, the genus Diaphorobacter, the genus Pedomicrobium, the genus KD1- 23, the genus Zoogloea, the genus Methylophaga, and the genus Haererehalobacter); or 
alternatively elect a single genus composition.

species G: (claim 7; or claim 15)
Urine (claim 7 or claim 15);
Blood (claims 7-8; or claims 15-16).


Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. There is a search and/or examination burden for the patentably distinct species as the searches are not co-extensive and it would be burdensome to search and examine all of the claims.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only orto a group of inventions so linked as to form a single general inventive concept ("requirement of unity of invention"). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 CFR 1.475(b), a national stage application containing claims to differentcategories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or(2) A product and process of use of said product; or(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or(4) A process and an apparatus or means specifically designed for carrying out the said process; or(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process. Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention or a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention or the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
Should applicant traverse on the ground that the species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(a) and by the fee required under 37 CFR 1.1 7(i).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956. The examiner can normally be reached Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        March 14, 2022